Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) The embodiment with the integrated part of the dispensing device housing and/or frame is integrally formed with the outer container and the container is formed by injection moulding.
2) The embodiment with the integrated part of the dispensing device housing and/or frame is integrally formed with the outer container and the container is formed by co-extruding a tube.
3) The embodiment with the integrated part of the dispensing device housing and/or frame is integrally formed with the inner container and the container is formed by injection moulding.
4) The embodiment with the integrated part of the dispensing device housing and/or frame is integrally formed with the inner container and the container is formed by co-extruding a tube.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
During a telephone conversation with James R. Shay on 12/08/2022 a provisional election was made with traverse to prosecute the invention of Species 3, claims 4, 9 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3 and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Safian 6,083,450. Safian discloses: A method of manufacturing a system for dosed dispensing of a fluid (as stated on column 2, lines 60-63), comprising the steps of:
- manufacturing a container (C as shown in figures 1-5) for the fluid, said container comprising a form-retaining outer container (34) and a flexible inner container (32) connected therewith;
- manufacturing a dispensing device comprising a housing and/or a frame (as are outer housing portions 36, 70 and 82 as shown in figures 14-15); and
- assembling the container and the dispensing device (as disclosed on column 7, lines 14-35 the dispensing pump housing portions 70, 82 are assemble with and supported by the neck 36 of container C which forms part of the housing or frame for the dispensing pump 70, 82, supported within the neck 36); wherein at least an integrated part of the dispensing device housing and/or frame is integrally formed with the container (such as radial flange 48 and threads 36), and wherein assembling the container and the dispensing device comprises mounting a non- integrated part of the dispensing device in the part of the dispensing device housing and/or frame which is integrally formed with the container (as is mounting 70 and 82 within 36 and supporting 70, 82 on 48 and within 46 and 36 as disclosed on column 7, lines 14-35).
In regard to claim 2, Safian discloses the inner and outer containers are mutually connected by flange 48 which suspends the inner container 32 from the outer container 34 and extends beyond the neck of the container at and adjacent 36.
In regard to claim 4, Safian discloses the integrated part of the dispensing device to include a portion of the inner container such as radial flange 48 which is in one-piece construction with and supports the inner container 32, or the housing and/or frame such as threads 36 which is in one-piece construction with the outer container 34.
In regard to claim 5, as shown in figure 14, Safian discloses the non-integrated part of the dispensing device, as is the pump and nozzle, is mechanically fastened to the housing and/or frame part which is integrally formed with the container as are the threads at 36.
Claims 1, 2, 4, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Py 2011/0084098. Py discloses: A method of manufacturing a system for dosed dispensing of a fluid (as stated in the Abstract and disclosed in paragraph 17), comprising the steps of:
- manufacturing a container (assembled container 10 as shown in figures 6-9 and disclosed in paragraphs 17-20) for the fluid, said container comprising a form-retaining outer container (84) and a flexible inner container (28, 30) connected therewith;
- manufacturing a dispensing device comprising a housing and/or a frame (12, 14, 18 as disclosed in paragraphs 18 and 43-45); and
- assembling the container and the dispensing device (as disclosed paragraphs 53 and 54); wherein at least an integrated part of the dispensing device housing and/or frame is integrally formed with the container (as is 14 which forms the bottom portion of compression chamber 38 and the valve seat and nozzle 24), and wherein assembling the container and the dispensing device comprises mounting a non- integrated part of the dispensing device in the part of the dispensing device housing and/or frame which is integrally formed with the container (as is mounting 12 on 14 as disclosed on paragraph 43).
In regard to claims 2 and 4, Py discloses the inner and outer containers are mutually connected by flanges 90 and 92 at the neck area 88 with the inner container 26 being in one-piece construction or integral with the bottom portion of the dispensing chamber and valve 14 with the upper portions, 22 and 24, of 14 extending beyond the neck area 88.
In regard to claims 5, 7 and 8, Py discloses the non-integrated part of the dispensing device 12 which includes movable parts 18 and a movable biasing member (claim 8) 54, with 12 being integrally formed as the upper portion of the overall container assembly 10 as disclosed in paragraph 43 and with 12 being mechanically fastened to the housing and/or frame part which is integrally formed with the container as is 14, at flange 90 being inserted into recess 92 with a press fit connection as disclosed in paragraphs 53 and 54.  
Regarding claim 9, Py discloses injection molding the second support or 14 which is then blow molded into the pouch 28, in the Abstract and in paragraphs 17 and 23.
Claims 1, 2, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arghyris et al. 2005/0029291. Arghyris discloses: A method of manufacturing a system for dosed dispensing of a fluid, comprising the steps of:
- manufacturing a container for the fluid (as shown in figure 5 and disclosed in paragraph 11), said container comprising a form-retaining outer container and a flexible inner container connected therewith;
- manufacturing a dispensing device comprising a housing and/or a frame (as is the pump or valve disclosed in paragraph 11); and
- assembling the container and the dispensing device (as shown in figure 5 and disclosed in paragraph 11); wherein at least an integrated part of the dispensing device housing and/or frame is integrally formed with the container (portion 7, 7’ is in one piece construction with the inner bag container 1 via welding as disclosed in paragraph 43 and shown in figure 4), and wherein assembling the container and the dispensing device comprises mounting a non-integrated part of the dispensing device in the part of the dispensing device housing and/or frame which is integrally formed with the container (the non-integrated dispensing portions with buttons 12a/b are inserted into the integrated ring 7, 7’ as claimed as shown in figures 3, 5 and 6).
In regard to claims 2 and 4, Arghyris discloses the inner 1 and outer 9 containers are mutually connected by groove 10 at the neck area 4 as disclosed in paragraph 44 with the inner container 1 being in one-piece construction or integral with the bottom portion of the dispensing apparatus support at 4 with the upper portions 7, 7’ extending beyond the neck area 4.
In regard to claim 5, Arghyris discloses the non-integrated part of the dispensing device which includes movable parts 12a/b to be mechanically fastened to the housing and/or frame part which is integrally formed with the container as is 7, at groove 10 as disclosed in paragraphs 43-45.  
In regard to claims 6 and 9, Arghyris discloses the inner container 1 to be made by injection blow molding either polyolefin on paragraph 18 and the outer container 9 to be made of PET on paragraph 19.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754